Citation Nr: 1721129	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-08 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadephia Pension Center


THE ISSUE

Entitlement to an automobile or other conveyance and adaptive equipment or adaptive equipment only under the provisions of 38 U.S.C.A. Chapter 39.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Counsel



INTRODUCTION

The Veteran had active service in the Marine Corps from April 1951 to May 1952.  The Veteran died in April 2011.  The claimant is his surviving spouse, and to be further explained, the RO inadvertently substituted her for the Veteran in this appeal.

Prior to discussing the appeal at hand, the Board, however, would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran, who received the Purple Heart Medal for his valor, was clearly a credit to the Marine Corps and to his family, and HIS SERVICE to his country is greatly appreciated.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision, with a notification date of April 3, 2008, by the Department of Veterans Affairs Regional Office (RO) in New York, New York.  The claim was originally certified to the Board in December 2010, and the Board in February 2011 remanded it for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1. On April 26, 2011, VA was notified that the Veteran died.

2. The claimant is ineligible to substitute for the Veteran in the claim for automobile and adaptive equipment or adaptive equipment.





CONCLUSION OF LAW

Due to the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this claim, and it is dismissed without prejudice.  38 U.S.C.A. §§ 5121A, 7104(a) (West 2015); 38 C.F.R. §§ 3.1010, 20.1302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits of the claim of entitlement to automobile and adaptive equipment or adaptive equipment has become moot by virtue of the death of the Veteran and must be dismissed without prejudice for lack of jurisdiction.  See 38 U.S.C.A.§ 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2016).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal.

Additionally, the Board notes that the RO inadvertently substituted the Veteran's lawful surviving spouse as a claimant for purposes of processing the appealed claim to completion.  However, the provisions pertaining to substitution provide that only a person eligible for accrued benefits under § 3.1000(a) may request to substitute for a deceased claimant.  38 C.F.R. § 3.1010(a).  Additionally, the substitution claim must be one for "periodic monetary benefits."  Id.  Based on this claim, the Veteran's spouse, unfortunately, is not eligible for accrued benefits because financial assistance for an automobile or other conveyance is not an accrued benefit as a matter of law.  Gillis v. West, 11 Vet. App. 441,442 (1998) (financial assistance for an automobile or other conveyance is not capable of being claimed as an accrued benefit, because "such benefits cannot be determined with any certainty, and, hence, the benefits cannot be considered periodic."); 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Therefore, the Veteran's spouse is ineligible to substitute for the Veteran with respect to this particular claim.  As such, the adjudication of this claim on the merits has become moot by virtue of the Veteran's death and consequently must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 5121A, 7104(a).

VCAA notice is not required as the claimant's claim cannot be substantiated as a matter of law.  See Sabonis v Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).


ORDER

The claim of entitlement to automobile and adaptive equipment or adaptive equipment is dismissed without prejudice.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


